TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-95-00524-CV





James Pearce, Appellant


v.


State of Texas, Appellee





FROM THE COUNTY COURT AT LAW OF COMAL COUNTY

NO. CCL-1015, HONORABLE FRED CLARK, JUDGE PRESIDING





PER CURIAM


	Appellant has filed a motion to dismiss this appeal.  The motion is granted.  Tex.
R. App. P. 59(a)(1)(B).
	The appeal is dismissed.

Before Justices Powers, Aboussie and Kidd
Dismissed on Appellant's Motion
Filed:   November 22, 1995
Do Not Publish